 
 
I 
108th CONGRESS 2d Session 
H. R. 4700 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. McInnis introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide special authority to the Secretary of Agriculture to convey certain Forest Service administrative sites in the White River National Forest in Colorado, to reserve the proceeds from such conveyances to help resolve the facilities needs of that national forest, and for other purposes. 
 
 
1.SHORT TITLEThis Act may be cited as the White River National Forest Improvement Act of 2004. 
2.Administrative sites conveyance authority, White River National Forest, Colorado 
(a)FindingsThe Congress finds the following: 
(1)The White River National Forest in Colorado (in this section referred to as the Forest) is one of the most visited recreation forests in the United States, but the administrative facilities of the Forest have become outdated and prohibitively expensive to operate and maintain. 
(2)The recently completed facility master plan for the Forest, entitled Facility Master Plan, White River National Forest and dated March 2003, including Appendix 3 of the plan, entitled Baseline Analysis and Strategic Recommendations (in this section referred to as the Facility Master Plan and Appendix 3), provides an excellent model for solving the facilities needs of the Forest so as to better serve the public and otherwise fulfill the mission of the Forest. 
(b)Special conveyance authority 
(1)Authority providedThe Secretary of Agriculture is authorized to sell, lease, exchange or otherwise convey, under such terms and conditions as the Secretary may prescribe, any or all right, title, and interest of the United States in and to the following parcels of real property, including improvements thereon, within the Forest, as identified for disposal in the Facility Master Plan and Appendix 3: 
(A)Parcel AShop/Barracks/Residential Compound, 10.9 acres, more or less. 
(B)Parcel BEagle D.O. and dwelling unit, 0.3 acres, more or less. 
(C)Parcel CEagle Shop/Pasture compound, 8.0 acres, more or less. 
(D)Parcel DWashington Street Residence, 0.2 acres, more or less. 
(E)Parcel EHoly Cross D.O. (Dowd Junction), 10 acres, more or less. 
(F)Parcel FMartin Property, 11.7 acres, more or less. 
(G)Parcel GBone Yard/Storage Area, 5 acres, more or less. 
(H)Parcel HHousing Compound, 7 acres, more or less. 
(I)Parcel ICross Creek Parcel, 10 acres, more or less. 
(J)Parcel JDwelling 355 Fairway, 0.2 acres, more or less. 
(K)Parcel KDwelling 236 Fairway, 0.2 acres, more or less. 
(L)Parcel LSopris D.O. (Site #300), 1.2 acres, more or less. 
(M)Parcel MSopris Pasture (Site #380), 11 acres, more or less. 
(N)Parcel NOld Tree Nursery (Site #360), 29 acres, more or less. 
(O)Parcel OSO Shop (Site #610), 0.66 acres, more or less. 
(P)Parcel PAirport Site, 4.0 acres, more or less. 
(2)Inclusion of additional parcelsThe Secretary may use the authority provided by this section to convey other real property in the Forest that is excess or extraneous to the needs of the Forest Service and is used predominantly for administrative purposes. The Secretary may include the approximately 3.0 acre administrative parcel in Aspen, Colorado, but the Secretary may only convey that parcel by lease or other contractual arrangement so that the United States retains fee ownership of the parcel. 
(3)DescriptionsThe Secretary may modify the description of a parcel of real property referred to in paragraph (1) to correct errors or to reconfigure the parcel to facilitate a conveyance.  
(c)Consideration 
(1)Acceptance and formsAs consideration for the conveyance of real property under this section, the Secretary of Agriculture may accept cash, land, improvements, operational and maintenance services related to the administrative facilities of the Forest, or a combination thereof. 
(2)UseSubject to subsection (e), the Secretary shall utilize the parcels of real property referred to in subsection (b)(1) and the consideration received under this subsection in connection with implementing the financial arrangements, including public/private partnership transactions and full solution transactional packages, described in the Facility Master Plan and Appendix 3. The Secretary may modify the details of the Facility Master Plan and Appendix 3 consistent with the goal of solving the facilities needs of the Forest so as to better serve the public and otherwise fulfill the mission of the Forest. 
(3)ValuationAny appraisal of real property considered necessary or desirable by the Secretary to carry out a conveyance under this section shall conform to the Uniform Appraisal Standards for Federal Land Acquisitions. 
(4)Cash equalizationNotwithstanding any other provision of law, the Secretary may accept a cash equalization payment in excess of 25 percent of the value of any real property conveyed under this section by exchange. 
(d)Methods and manner of conveyance 
(1)Solicitations of offersThe Secretary of Agriculture may— 
(A)solicit offers for the sale, lease, exchange, or other conveyance of parcels of real property under this section on such terms and conditions as the Secretary may prescribe; and 
(B)reject any offer that the Secretary determines is not adequate or not in the public interest. 
(2)Use of competitive methodsThe Secretary shall convey a parcel of real property under this section utilizing competitive processes, including competitive solicitation by auction, bid, or otherwise, except insofar as the Secretary determines that other procedures are required to facilitate the conveyance of the parcel. 
(3)Use of brokersThe Secretary may utilize brokers or other third parties in the conveyance of real property under this section and, from the proceeds of the conveyance, may pay reasonable commissions or fees for services rendered. 
(e)Treatment of receipts 
(1)Deposit in sisk act fundThe Secretary of Agriculture shall deposit the net receipts of a conveyance under this section in the fund established by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). 
(2)Relation to other forest receiptsThe receipts from a conveyance under this section shall not be paid or distributed to the State of Colorado or any county in the State under any provision of law or otherwise be considered as moneys received from the National Forest System for purposes of the Act of May 23, 1908, or the Act of March 1, 1911 (16 U.S.C. 500), or the Act of March 4, 1913 (16 U.S.C. 501). 
(3)Use of receiptsAmounts deposited pursuant to paragraph (1) shall be available to the Secretary for expenditure, without further appropriation, for the acquisition, construction, operation, and maintenance of administrative improvements in the Forest, including provisions for employee housing, in connection with implementing the financial arrangements, including public/private partnership transactions and full solution transactional packages, described in the Facility Master Plan and Appendix 3, subject to such modifications of the Facility Master Plan and Appendix 3 as the Secretary may make under subsection (c). 
(f)Miscellaneous provisions 
(1)WithdrawalSubject to valid existing rights, the parcels of real property referred to in subsection (b)(1) are withdrawn from location, entry, and patent under the mining laws of the United States. 
(2)Inapplicable AuthoritiesSubchapters II and III of chapter 5 of title 40, United States Code, and the Agriculture Property Management Regulations shall not apply to any action taken pursuant to this section.  
(g)Authorization for AppropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.  
 
